DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status
This Office Action is in response to the remarks and amendments filed on 05/20/2022. Claims 3 & 5-17 have been cancelled. Claims 1, 2, 4, 18 & 19 remain pending for consideration on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“…configured for axially moving…” in claims 1 & 2.
 “…configured for fluidly connecting…” in claim 8
Because these claim limitation(s) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota (EP 1512926 A2), Lou (US20100186434 A1) and Eisenberger (US 201801127925 A1)

    PNG
    media_image1.png
    839
    571
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    775
    457
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    874
    475
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    852
    512
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    392
    489
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    865
    547
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    391
    436
    media_image7.png
    Greyscale













[AltContent: arrow][AltContent: textbox (First annulus)] 
    PNG
    media_image8.png
    906
    549
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    460
    875
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    391
    566
    media_image10.png
    Greyscale


Regarding Claim 1, Hirota teaches a valve (Fig. 2) comprising: a body (10) that has an upstream end and a downstream end [¶0020]; an inlet orifice (Fig. 2B, 13); a plurality of passages including: a first outlet passage (left side of body 10; Figs. 2A-B) extending into the body from the downstream end to a location intermediate the upstream end and the downstream end of the body (Fig. 2B, see flow arrow running through center); an inlet passage extending into the body from the upstream end of the body (Fig. 2A, 24), the plurality of passages extending along mutually parallel axes, wherein the mutually parallel axes are offset radially and/or circumferentially from each other; and the inlet passage being at least partially formed by an insert (Fig. 2B, 23) configured for axially moving [¶0022] to: fluidly engage with the first outlet passage to define a continuous fluid passage between the upstream end and the downstream end of the body (Fig. 2), wherein: an output flow rate through the body increases or decreases depending on an axial location of the insert [¶0031-0033] wherein: a plurality of outlet passages, including the first outlet passage, extending into the body from the downstream end of the body to a location intermediate the upstream end and the downstream end of the body (See Fig. 2B, all downstream passages diverge at valve seat, 12, heading downstream); the inlet passage and the plurality of outlet passages extend along mutually parallel axes and are circumferentially and/or radially offset so as to be spaced within the body (See Fig. 3A, all outer passages around insert 23 are radially uniform around the central downstream passage); body includes an outlet annulus (17) at the downstream end of the body, the outlet annulus having a central passage within which the insert moves (24), and the plurality of outlet passages (17a, 17b) are formed in the outlet annulus (17) [Figs. 2A-B]; the plurality of outlet passages (24 & gaps around insert 23) include a respective plurality of outlet ports (17a, 17b) for fluidly connecting with the inlet passage (13) [Figs. 2A-B]; the inlet passage (24) in the insert (23) is a first through hole, and the central passage in the outlet annulus (downstream end of passage 24, past the stepped portion 25) is a second through hole that is axially and radially aligned with the first though hole, thereby forming a return flow passage though the body (11) [Fig. 2A-B], whereby the downstream end of the insert (23) is configured to be positioned at the downstream end of the body (10) [Figs. 2A-B; apparent from inspection].
This embodiment of Hirota fails to disclose wherein the valve comprises a plunger; wherein the insert includes a plurality of inlet ports configured for fluidly connecting with the respective plurality of outlet ports to provide differential flow rates through the body; wherein the first through hole forms a check valve at a downstream end thereof, thereby preventing flow through a downstream end of the insert; the inlet ports are intermediate opposing axial ends of the insert, the insert includes a first insert annulus at a downstream end thereof that extends radially inwardly and is downstream of the inlet ports, a sliding element disposed in the inlet passage, configured to slide to the downstream end of the insert, against the downstream annulus, the sliding element being larger than an inner diameter of the first inlet annulus, thereby forming the check valve; the valve includes a biasing member that upstream biases the insert, wherein the biasing member is a spring, the outlet annulus forms a downstream spring seat, and the insert includes a second insert annulus that extends radially outwardly, thereby forming an upstream spring seat, wherein the body includes an upstream annulus that includes an inlet orifice, the upstream annulus preventing upstream movement of the insert through the upstream end of the body; and wherein the upstream annulus includes a plunger orifice through which a plunger extends for engaging the second insert annulus and downstream biasing the insert, whereby the downstream end of the insert is configured to be positioned at the downstream end of the body.
However, in an alternate embodiment, Hirota teaches an expansion valve with additional inlet ports (A, B, C, see annotated Fig. 34A) to utilize additional passages and change the pressure in the valve therefore altering the flowrate. Wherein the inlet ports (Hirota, Fig. 6A-C, 313a) are intermediate opposing axial ends of the insert (Hirota, Fig. 6A-C, 313), the insert includes a first insert annulus (Hirota, Figs. 2 & 3, 17)  at a downstream end thereof that extends radially inwardly and is downstream of the inlet ports, the valve includes a biasing member (Hirota, Fig. 2, 18) that upstream biases the insert [Hirota, ¶0026], wherein the biasing member is a spring (Hirota, Fig. 2, 18), the outlet annulus (17) forms a downstream spring seat, and the insert includes a second insert annulus that extends radially outwardly, thereby forming an upstream spring seat (23) [Hirota, ¶0027], wherein the body (Hirota, Fig. 2, 10) includes an upstream annulus (Hirota, Fig. 2, portion of valve body 10 that is upstream valve seat 12) that includes an inlet orifice (Hirota, Fig. 2, 13), the upstream annulus preventing upstream movement of the insert through the upstream end of the body [Hirota, ¶0023].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first assembly of Hirota to have wherein the insert includes a plurality of inlet ports configured for fluidly connecting with the respective plurality of outlet ports to provide differential flow rates through the body, the inlet ports are intermediate opposing axial ends of the insert, the insert includes a first insert annulus at a downstream end thereof that extends radially inwardly and is downstream of the inlet ports, the valve includes a biasing member that upstream biases the insert, wherein the biasing member is a spring, the outlet annulus forms a downstream spring seat, and the insert includes a second insert annulus that extends radially outwardly, thereby forming an upstream spring seat, wherein the body includes an upstream annulus that includes an inlet orifice, the upstream annulus preventing upstream movement of the insert through the upstream end of the body; whereby the downstream end of the insert is configured to be positioned at the downstream end of the body, in view of the teachings of Hirota, to allow for a greater flow through the restriction mechanism and adjust the position of the shaft members [¶0138], and to increase the opening area in response to the differential pressure change, thereby altering the flow rate [¶0097].
Additionally, Lou teaches the use of a valve element (20) to block a passage (21) and prevent flow [Fig. 3, ¶0016-0018]. A sliding element (Lou, Fig. 3, 20) disposed in the inlet passage (Lou, Fig. 3, 21), configured to slide to the downstream end of the insert, against the downstream annulus, the sliding element being larger than an inner diameter of the first inlet annulus, thereby forming the check valve [Fig. 3; apparent from inspection].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Hirota to have wherein the first through hole forms a check valve at a downstream end thereof, thereby preventing flow through a downstream end of the insert, a sliding element disposed in the inlet passage, configured to slide to the downstream end of the insert, against the downstream annulus, the sliding element being larger than an inner diameter of the first inlet annulus, thereby forming the check valve, in view of the teachings of Lou, to control the opening/closing of the passage in response to the superheat of the refrigerant gas from the evaporator [¶0016].
Additionally, Eisenberger teaches the use of a plunger (34) that is axially moveable through the actuator (12) containing a plunger orifice (36) and extends to make contact with piston (20), thus the piston also performs and axial movement when the plunger (34) moves [Fig. 1 & ¶0030-0031].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Hirota to have wherein the upstream annulus includes a plunger orifice through which a plunger extends for engaging the second insert annulus and downstream biasing the insert, in view of the teachings of Eisenberger, to control the flow orientation and access to the different sized openings and vary the flow rate through the body [¶0030-0032].

Regarding Claim 2, Hirota, as modified, teaches the invention of claim 1 above and Hirota teaches wherein the insert is configured for axially moving by sliding or rotating within the body [¶0031-0033].

	Claim 3 canceled

Regarding Claim 4, Hirota, as modified, teaches the invention of claim 1 above and Hirota teaches wherein the plurality of outlet passages are blind holes [Hirota uses additional holes (241a) that extend through the wall portion (214) to communicate with the downstream refrigerant passage (241) (Figs. 5A-C & ¶0036-0039)].

Claims 5-17 canceled

Regarding Claim 18, Hirota, as modified, teaches the invention of claim 1 above and Eisenberger teaches wherein the valve (10) includes an electronic or pneumatic controller (12) for controlling the plunger (34) [Fig. 1, ¶0030] to displace the plunger and control the flow orientation and access to the different sized openings and vary the flow rate through the body [¶0030-0032].

Regarding Claim 19, Hirota, as modified, teaches the invention of claim 18 above and Hirota teaches wherein the body includes a mechanical connecting feature (radial flange 16 & fitting grove 10a for an O-ring) for fixing the body within a refrigerant system (piping 50) [Hirota, Fig. 1 & ¶0018 & ¶0021].

Response to Amendment
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive.
The applicant argues that the cited art does not teach the outlet passages formed in a downstream end of an outlet annulus located at a downstream end of the body, an insert having a through hole with a first annulus at its downstream end, a sliding element that slides against a first annulus to form a check valve, and a plunger that moves the insert so that the first annulus is configured to be positioned at the downstream end of the body. The argument wherein “…the outlet passages formed in a downstream end of an outlet annulus…” is not explicitly claimed and is interpreted as the outlet passages are formed at the outlet annulus which is located at a downstream end of the body. Referring to Fig. 1 of the drawings submitted on 04/02/2019, the outlet annulus (290) is already at the furthest end downstream, therefore there is no downstream end to the outlet annulus.
As discussed above, Hirota teaches outlet passages (left side of body 10 & gaps between insert 23 and body 10; Figs. 2A-B) formed in the outlet annulus (17) located at a downstream end of the body (10), an insert (23) having a through hole (24) with a first annulus at its downstream end (left side of insert 23, abutting part 17) [Figs. 2A-B].
In combination as discussed above, Lou teaches a sliding element (20) that slides against the first annulus [See Lou Annotated Fig. 3] to form a check valve [Lou, ¶ 0016].
Additionally, Eisenberger teaches a plunger (34) that is axially moveable through the actuator (12) containing a plunger orifice (36) and extends to make contact with piston (20), thus the piston also performs and axial movement when the plunger (34) moves [Eisenberger, Fig. 1 & ¶ 0030-0031]. As the piston is analogous to the insert, the piston moves towards the downstream end of the body (10), thereby positioning opening (46) and orifice D at the downstream end of the body [See annotated Fig. 1, also Fig. 2 for view of piston extended downstream; ¶ 0033-0034].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        

/KEITH STANLEY MYERS/Examiner, Art Unit 3763